Mr. Justice Scott delivered the opinion of the Court: This action was brought by John A. Merrill against John A. Hayward, to recover for personal injuries. Plaintiff was a guest at a hotel kept by defendant. Adjoining the room assigned to plaintiff, and tin the same side of the hall, was a door nearly or exactly like the room door, and only two and one-half feet distant, that opened to an “ elevator ” opening from the second floor to the cellar of the hotel building. Gas was burning in the hall on the same floor where the room plaintiff was to occupy was situated, but not very brightly. The rooms on either side of the hall were numbered with white figures about one inch in length, and could no doubt be read by the light in the hall by any one intent on observing them. The room plaintiff was to occupy was numbered on the door “38,” and the door to the elevator opening was numbered, in the same way, “40.” The doors had the same trimmings,—the knobs on them being exactly alike. Both doors had locks and keys, but neither of them seems to have, been looked on the night of the accident to plaintiff. The door to the “elevator” opening was hung on the outside of the jams and even with the surface of the hall, and opened out-into the hall, while the door to the bed-room set in the usual distance and opened into it. Room “38” was the last one ón the left-hand side of the hall; being a corner room. Two sides of the “ elevator ” opening were inclosed by plastered walls of this room. Having recently been a guest at the house, and having occupied room “38,” which was now assigned him, plaintiff believed he knew the location of the room, and could readily find it without the assistance of the bell-boy that had been directed, by the clerk in the office, to show him to his room. After discharging the bell-boy, he proceeded as he supposed to room “38,” being the last room on the left side of the hall, but by mistake opened door numbered “40,” and, on stepping in to light a match, he fell to the basement through the “elevator” opening, sustaining very severe injuries. On the trial in the circuit court plaintiff recovered a judgment for $2000. That judgment, on defendant’s appeal, was affirmed in the Appellate Court, and defendant brings the case to this court on appeal. One ground insisted upon for the reversal of the present judgment is that plaintiff was guilty of contributory negligence; and, as it is said defendant was not guilty of gross negligence in regard to that which caused the injury to plaintiff, it is contended with great confidence the findings in the courts below were not warranted by the evidence. The argument made on these questions might with great propriety have been made in the courts whence this case comes. The same questions were no doubt made before the jury, and the finding was against defendant. That finding was afterwards, on defendant’s appeal, affirmed in the Appellate Court, where it was the duty of the court to review the evidence as to the negligence of the parties. But no such duty devolves on this court. Only questions of law are reviewable in this court in such cases. The finding of the facts by the Appellate Court is by the statute made conclusive upon this court. The jury must have found from the evidence before them that defendant was guilty of such negligence, and that plaintiff observed such care for his personal safety, as would authorize a recovery. That finding was affirmed by the Appellate Court. The affirmance of the judgment implies as much. It is now insisted this court shall pronounce that the evidence in the record is no sufficient warrant for the action of the lower courts. This we have no rightful authority to do. So far as the questions made are questions of fact, or so far as they depend on facts, this court is conclusively bound by the finding of the Appellate Court as to them. It may, therefore, be assumed that plaintiff has established a right of recovery, and the most important question presented for our consideration is whether the damages found are excessive. Conceding, as we must do, that on the facts found plaintiff is entitled to a recovery, we can not say the damages assessed are so disproportionate to the injuries sustained that the judgment, for that reason alone, should be reversed. All the testimony shows the injuries were not only severe, inducing great suffering, but were and are of a permanent character. It was proven he was incapacitated to pursue his usual avocation, and in consequence of which he lost his situation where he was receiving good wages. It is conceded the second instruction, to which objection is taken, states correctly an abstract principle of law. It is said it contains no reference to the duty devolving on plaintiff to observe due care for his personal safety. That principle was fully declared in the preceding instruction, and it was not necessary to repeat it in this one. The principle announced was applicable to the facts, and it was entirely proper the court should give it. Nor do we perceive the force of the criticism made on the fourth instruction of the series given for plaintiff. It states the well understood principle that any one keeping a hotel must use ordinary care to prevent accidents to persons who may be guests at his house, and then it is added, if the “elevator opening” was dangerous to guests unacquainted with its location, it was the duty of defendant to take ordinary care by suitable protections to insure the safety of guests at the hotel. That is the law as applicable to the facts of this case as it conies before us. That which caused the injury to plaintiff was a dangerous opening, and if we accept as proven that which the testimony tends to establish, it was certainly not sufficiently protected. It was known to defendant to be dangerous, for one of the employees of the hotel had fallen there, and been injured in the same way, and the conclusion is fully warranted that the omission to better secure it was gross carelessness. Conceding that plaintiff was guilty of a want of some degree of care, still it was slight in comparison with the negligence of defendant, which we are, on authority from the findings of the lower courts, to believe was gross, in permitting the continued existence of such an opening in his house after it was known to him to be dangerous both to employees and guests. The proprietor of a hotel to which he invites the public to come, that he may make gains thereby, has no right to permit the existence of such an opening as this one was, unless suitably guarded, that the slightest mistake on the part of the guest might not prove fatal. Had plaintiff been intent on observing the number on the room door he might have discovered the room he wished to enter, but by the merest accident he opened the next door, and this slight inattention was the cause of his severe injuries. The opening ought to have been better protected than it was, and the omission to do so, under the circumstances proven, may well be attributed to defendant as gross negligence. The judgment will be affirmed. Judgment affirmed.